Citation Nr: 1139762	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  06-37 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy, left upper extremity. 

2. Entitlement to an initial evaluation in excess of 30 percent for peripheral neuropathy, right upper extremity. 

3. Entitlement to an initial evaluation in excess of 10 percent prior to July 1, 2005, and 20 percent thereafter, for peripheral neuropathy, left lower extremity. 

4. Entitlement to an initial evaluation in excess of 10 percent prior to July 1, 2005, and 20 percent thereafter, for peripheral neuropathy, right lower extremity.  

5. Entitlement to an evaluation in excess of 40 percent for diabetes mellitus. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to January 1983.  

This appeal comes before the Board of Veterans' Appeal (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial evaluation in excess of 10 percent prior to July 1, 2005, and 20 percent thereafter, for peripheral neuropathy, left lower extremity, entitlement to an initial evaluation in excess of 10 percent prior to July 1, 2005, and 20 percent thereafter, for peripheral neuropathy, right lower extremity, and for and evaluation greater than 40 percent for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

The evidence demonstrates moderate peripheral neuropathy of the bilateral upper extremities, which has been manifested by tingling and numbness of the hands, some intermittent decreased light touch sensation, grip, and reflexes, but has not been productive of any deformities of the hands or fingers, impaired function of the joints in the hands and fingers, atrophy of the muscles, or decreased motor functioning.  

CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent peripheral neuropathy of the left (minor) upper extremity are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011). 

2. The criteria for a disability rating in excess of 30 percent for peripheral neuropathy of the right (major) upper extremity with history of neuropathy are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be provided to a claimant before the initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present case, the Board notes that the Veteran's appeal of the initial rating assigned for the upper extremity neuropathy is a downstream issue, and additional VCAA notice is not required. 38 C.F.R. § 3.159(b)(3) (2010); see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law. 38 U.S.C.A. §§ 5104, 7105 (West 2002). 

The October 2006 statement of the case, under the heading "Pertinent Laws; Regulations; Ratings Schedule Provisions," set forth the relevant diagnostic codes (DC) for rating the disability at issue.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue. 

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate a claim.  The Veteran's identified private and VA treatment records have been obtained.  SSA records were also obtained. Additionally, the Veteran was afforded VA examinations in July 2005 and December 2010 to address the present severity of his service-connected neuropathy.  This examination was performed in conjunction with a review of the claims file by the VA examiner, following the Board's remand. See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Increased Ratings for Peripheral Neuropathy of the Bilateral Upper Extremities

The Veteran contends that his service-connected peripheral neuropathy of the bilateral upper extremities is worse than initially rated.  He endorses numbness and tingling in the hands.  He thus believes he is entitled to higher initial disability ratings.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2011). 

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Based upon the guidance of the Court in Fenderson, and for the reasons discussed in greater detail below, the Board finds that staged ratings are not applicable in this case. 

Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided. 38 C.F.R. § 4.14 (2011).  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 

Factual Background and Analysis 

By way of history, in August 2005, the RO granted service connection for neuropathy of the upper and lower extremities.  10 percent evaluations were assigned, effective March 17, 2005.  In October 2005, the Veteran disagreed with assigned ratings, stating that all four extremities had been described as "moderate" by the July 2005 VA examiner.  In an October 2010 rating decision, the RO increased the Veteran's evaluation for left and right upper extremity neuropathy to 20 percent and 30 percent, respectively.  New effective dates for service connection of July 1, 2005, were also assigned.  See Rating Decision October 2010.  The Board notes that the Veteran has not expressed disagreement with the assigned effective dates, only the ratings assigned therein.  

The RO evaluated the Veteran's peripheral neuropathy of the left and right upper extremities under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  The Veteran is right hand dominant according to his most recent VA examinations.  

Under Diagnostic Code 8515, mild incomplete paralysis warrants a 10 percent rating (major or minor hand).  

Moderate incomplete paralysis warrants a rating of 20 percent for the minor hand and 30 percent for the major hand.  Severe incomplete paralysis is assigned a 40 percent rating for the minor hand a 50 percent rating for the major hand. 

Where there is complete paralysis of the median nerve with the major hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to palm; weakened wrist flexion; and pain with trophic disturbances; a 70 percent evaluation is warranted.  A 60 percent evaluation is warranted for the minor hand with the above symptoms. 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011). 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. 38 C.F.R. §§ 4.2, 4.6. 

The first medical evidence showing peripheral neuropathy of the upper extremities is shown in the July 2005 VA diabetes examination report.  At that time, the Veteran complained of parethesias and loss of sensation in all four extremities.  Physical examination revealed weakness of the hands with numbness and parethesias from the elbows to fingertips, bilaterally.  Motor strength on the left and right side was 5/5.  There was decreased hand grip, bilaterally.  Deep tendon reflexes of the triceps, biceps, and brachioradialis were 1+, bilaterally.  The diagnosis was "moderate" peripheral neuropathy in all four extremities.  

The Veteran underwent a VA diabetes examination in December 2010.  He complained of numbness and tingling in his hands.  Physical examination of the right and left upper extremities revealed normal temperature, color, and pulses.  There were no noted trophic changes.  Deep tendon reflexes of the triceps, biceps, brachioradialis, and finger jerk were all normal (2+).  Sensory examination revealed decreased light touch sense and dysethesias of the hands.  Vibration, pin prick, and position sense findings were all normal, bilaterally.  Motor examination revealed normal (5/5) functioning of the fingers, elbows, and wrists.  Muscle tone was normal and there was not muscle atrophy present.  The diagnosis was bilateral upper peripheral neuropathy.  A June 2011 VA addendum from the December 2010 VA examiner indicated that the Veteran had "moderate right and left upper extremity polyneuropathy (according to 12/10 nerve conduction study)."  

Comparing the neurologic manifestations to the above rating criteria, the right and left upper extremity neuropathy disabilities do not appear to be more than moderate in nature.  Subjectively, the Veteran describes numbness and tingling sensations in the hands.  The objective evidence reflects that there was some decreased hand grip and decreased reflexes (+1) of the biceps/triceps/brachioradialis upon examination in July 2005.  In spite of these findings, the July 2005 and June 2011 (addendum) VA examiners both described the neurological symptoms as "moderate."  Notably, the objective findings outline in the most recent December 2010 VA examination actually show an improvement in neurological functioning.  Indeed, motor examination was normal; reflex examination was normal; and vibration, pin prick, and position senses were all 5/5.  The only abnormal findings were those of decreased light touch sense and dysethesias of the hands.  These findings, alone, are not so significant as to warrant the next higher, "severe" ratings.  

As the symptoms of bilateral upper extremity peripheral neuropathy, including both objective and subjective findings, are no more than moderate in nature, evaluations in excess of 20 percent and 30 percent for left and right peripheral neuropathy, respectively, are not warranted at any time during the appeal.  

Additionally, the Board notes that it is unable to find any other Diagnostic Code which would authorize an evaluation in excess of 20 percent (left extremity) and 30 percent (right extremity) for subjective symptoms of numbness and tingling in the hands, in the absence of a finding of additional symptoms of neurologic impairment.  

In reaching this conclusion, the Board acknowledges the Veteran's belief that the symptoms in his upper extremities are more severe than the current disability rating reflects.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology, which in this case has required specific medical testing. Such evidence must come from a medical professional. See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Indeed, the objective medical evidence of record reflects the Veteran's symptoms have shown improvement throughout the course of the appeal. 

Thus, the Board finds that the current 20 percent evaluation and 30 percent evaluation for the Veteran's service-connected neuropathy of the upper left and right extremity are appropriate.

Accordingly, the preponderance of the evidence is against a claim for an initial evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity and in excess of 30 percent for peripheral neuropathy of the right upper extremity, under DC 8515. 


ORDER

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity is denied. 

Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy of the left upper extremity is denied. 


REMAND

1. Left and Right Lower Extremity Neuropathy 

With respect to the ratings for right and left lower extremity neuropathy, the Board has some concerns about medical information provided by Dr. Wren (VA examiner) in his June 2011 email addendum.  Specifically, in May 2011, the RO returned the claims file to the VA examiner and requested that Dr. Wren specify the current degree of severity of peripheral neuropathy of the upper and lower extremities based on the December 2010 neurological examination.  In a June 2011 email, Dr. Wren replied that the "right lower extremity has components of severe/paralysis based upon amputation being present," while the left lower extremity "can be classified as moderate in severity."  Notably, none of the other information contained in the claims indicates that the Veteran has undergone amputation of either extremity.  Moreover, this same examiner did not specify the level of severity in his December 2010 examination of the Veteran but specifically noted that there was no paralysis or amputation of the lower extremities.  Then, in his March 2011 examination of the Veteran, Dr. Wren again noted right lower extremity amputation but provided no information as to the lower left extremity.  

In view of the foregoing, the Board finds that a new opinion/examination should be obtained to clarify (1) whether the Veteran has, in fact, undergone amputation of the right lower extremity, and if not, (2) to clarify the accurate level of severity of peripheral neuropathy of both lower extremities.  

In so finding, the Board notes that the Veteran and his representative have expressly requested that the claims file be returned to the VA examiner so that he can accurately comment upon the degree of peripheral neuropathy, specifically in terms of mild, moderate, or severe incomplete paralysis.  See September 2011 Informal Hearing Presentation. 

2. Entitlement to an evaluation in excess of 40 percent for diabetes mellitus. 

The Veteran seeks a higher rating for his diabetes mellitus.  Historically, in an August 2002 rating decision, the Veteran was granted service connection for diabetes mellitus, effective July 9, 2001.  The effective date was later changed to December 17, 2001 pursuant to a March 2005 rating decision.  The Veteran's claim for an increased rating for diabetes mellitus was received in March 2005.  An August 2005 rating decision denied the Veteran's request for a higher rating and continued the 20 percent evaluation.  The Veteran disagreed with that determination in October 2005 and submitted a substantive appeal in November 2006.  After the Veteran had perfected his appeal, a June 2011 rating decision awarded a higher rating of 40 percent, effective November 14, 2006.  This was the date upon which the medical evidence reflected an increase in disability. 

The Veteran's disability is rated under Diagnostic Code 7913.  A 40 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required; and a 60 percent rating when insulin, a restricted diet and regulation of activities are required, along with [emphasis added] episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus [emphasis added] complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119.  Note 1 following Code 7913 provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable evaluations are considered part of the diabetic process under Code 7913.  

Here, the Veteran clearly meets the 40 percent rating criteria, and this is demonstrated by both private and VA medical evidence.  See November 2006 Letter from Dr. Amour; see also VA Examination, December 2010.  In other words, the Veteran requires insulin, a restricted diet, and regulation of activities.  What is not so clear is whether the Veteran meets the next higher, 60 percent criteria.  

Indeed, a July 2005 VA examination report indicates that the Veteran suffers from episodes of hypoglycemic reactions or ketoacidosis which require hospitalization.  The report fails to indicate the frequency/duration of the hospitalizations and contemporaneous VA medical records do not otherwise confirm hospitalization.  

Similarly, he December 2010 VA examination report shows that the Veteran continues to suffer from hypoglycemic reactions or ketoacidosis episodes but that he has not required hospitalization.  On the other hand, he reported that he now sees his diabetic care provider two to three times per month, although there is nothing contained in the claims file (either private or VA medical evidence) to confirm this.  

The medical evidence outlined above indicates that the Veteran has episodes of ketoacidosis and/or hypoglycemic reactions.  It is unclear when, if ever, he has been hospitalized for these episodes.  The frequency of hospitalization is also unknown.  Further, even though the Veteran has reported that he visits his diabetic care provider at least 2 to 3 times per month, this is unconfirmed by the contemporaneous medical evidence.  In light of the foregoing, the Veteran should be afforded a new VA diabetes examination to determine whether he meets the criteria for the next-higher rating(s).  In addition, all VA treatment and hospitalization records from 2004 to the present must be obtained.  Finally, the Veteran should be afforded an opportunity to provide the necessary releases for any private diabetic medical treatment that he receives or has received during the course of this appeal (e.g., Dr. Amour).  

The Board further notes that the Veteran does have diabetic complications that are noncompensable when separately rated.  For example, he currently receives a separate, noncompensable rating for erectile dysfunction due to diabetes.  There has also been some question as to whether additional complications include diabetic retinopathy.  For example, a January 2010 eye examination shows a diagnosis of mild nonproliferative diabetic retinopathy.  However, a subsequent December 2010 VA eye examination shows "no diabetic retinopathy noted in either eye."  These disparate findings should be reconciled upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for diabetes since 2004.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file.  In particular, the RO should attempt to obtain private medical records from Dr. Armour and any private hospitalizations pertaining to treatment for diabetes.

2. Obtain all (non-duplicative) VA treatment and hospitalization records from 2004 to the present.  

3. If any reported records are unavailable, this should be documented in the claims file, and the Veteran should be so advised.  

4. Thereafter, the RO should schedule the Veteran for a VA examination to determine the current severity of his peripheral neuropathy of the lower extremities.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All appropriate tests should be conducted.  The report should set forth all objective findings, particularly the current severity of symptoms. 

The examiner should confirm whether any amputation of the lower extremities is present, if so, to what degree.  

With respect to each lower extremity, the examiner should also state whether there is complete paralysis of the sciatic nerve.  If there is incomplete paralysis of the sciatic nerve, the examiner should state whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy.

A complete rationale should be given for all opinions and conclusions.  

5. The Veteran should be afforded a VA examination to ascertain the severity his service-connected diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The claims folder must be made available to the examiner in conjunction with the examination, and the examiner must note in the examination report that he/she had an opportunity to review the file. 

The examiner should comment on the severity of the Veteran's service-connected diabetes mellitus and report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  See Diagnostic Code 7913. 

In particular, the examiner should indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions in the past year.  If so, the examiner should note the number of any such episodes per year that required hospitalizations and the number of any such episodes per month that required visits to a diabetic care provider. 

A rationale for all opinions expressed must be provided. 

5. The Veteran should be afforded a VA eye examination to determine whether he has diabetic retinopathy.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheets for VA Eye Examination.  All questions posed in the worksheets must be addressed by the examiner. In addition, the examiner is to indicate:

(a) whether the Veteran has a current diagnosis of diabetic retinopathy, or other eye pathology that is related to his service-connected diabetes.

(b) reconcile the findings contained in the December 2010 VA examination showing no diabetic neuropathy, and the findings contained in the January 2010 VA examination showing diabetic eye disease.  

6. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


